Citation Nr: 1308250	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-15 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by which the RO denied entitlement to service connection for PTSD.

The RO previously denied service connection for PTSD in an August 2007 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).  In its present adjudication, the RO decided the claim on the merits and failed to apply the new and material evidence standard.  However, a previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, regardless of RO action, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  The Board will determine whether new and material evidence has been received after this matter is returned following the remand herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran desires a travel Board hearing.  When the RO attempted to contact the Veteran regarding whether he still desired a Board hearing, the letter was returned as undeliverable.  As such, a Board hearing was never scheduled.

In April 2012, he contacted the RO and provided his current mailing address.  As such, the RO should schedule a travel Board hearing at the RO, and appropriate notice of the hearing should be sent to the Veteran's latest address of record.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a hearing before a Veterans Law Judge at the RO, and the Veteran must be advised of the time and date of the hearing in writing.  38 C.F.R. §§ 20.703, 20.704.  All correspondence pertaining to this matter should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



